Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 April 2021 has been entered.

 Response to Arguments

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. While Applicant states their interpretation of what the prior art teaches on page 12, Applicant fails to point out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oshinsky et al (US 2019/0004700 A1) hereinafter referred to as Oshinsky in view of Tamura (US 2013/0080716 A1) hereinafter referred to as Tamura.

Regarding claim 1, Oshinsky teaches A memory system comprising: 
a memory device including a plurality of open memory blocks (Oshinsky Fig. 1 Non-volatile memory 24; [0054] "Memory structure 326 includes many blocks of memory cells"; [0054] "In one embodiment, an open block is a block that has word lines that have not been fully programmed"); and
a controller configured to control the memory device (Oshinsky Fig. 1 Controller 22),
wherein the controller includes: 
a physical-to-logical (P2L) buffer configured to store plural pieces of merged P2L information (Oshinsky Fig. 3 RAM 106; [0057] "As discussed above, in one embodiment, the memory device will keep the P2L table(s) for open blocks in local volatile memory (e.g., RAM 106)"; Since blocks is plural, the P2L mapping data for multiple blocks is stored in RAM (buffer), therefore it is merged info); and
a processor configured to process first P2L map data for a first open memory block within each of the plural pieces of merged P2L information, and to process second P2L map data for a second open memory block within each of the plural pieces of merged P2L information (Oshinsky Fig. 1 Controller 22; [0041] "The Flash Translation Layer (FTL) or Media Management Layer (MML) 238 may be integrated as part of the flash management that may handle errors and interfacing with the host"; [0041] "MML 238 also manages the process for mapping between logical addresses from the host and physical addresses on the memory die 108"; [0057] "As discussed above, in one embodiment, the memory device will keep the P2L table(s) for open blocks in local volatile memory (e.g., RAM 106)";),
wherein each of the plural pieces of merged P2L information includes the first and second P2L map data for two open memory blocks (Oshinsky Fig. 3 RAM 106; [0057] "As discussed above, in one embodiment, the memory device will keep the P2L table(s) for open blocks in local volatile memory (e.g., RAM 106)"; all open memory blocks store the pieces of P2L map data into the tables), however Oshinsky does not explicitly teach wherein the processor stores the first P2L map data next to P2L map data have a first-last index indicating a last index of an entry of merged P2L map data for the first open memory block and the second P2L map data before P2L map data having a second-last index indicating a last index of an entry of merged P2L map data for the second open memory block within each of the plural pieces of merged P2L information.
Tamura teaches wherein the processor stores the first P2L map data next to P2L map data have a first-last index indicating a last index of an entry of merged P2L map data for the first open memory block and the second P2L map data before P2L map data having a second-last index indicating a last index of an entry of merged P2L map data for the second open memory block within each of the plural pieces of merged P2L information (Tamura [0039] "FIG. 4 is a diagram explaining a data configuration example of the logical-physical translation table 33 in the first embodiment. In the logical-physical translation table 33, entries are registered in ascending order of a physical address for each block""; Tamura teaches that each open block in a mapping table can be sorted in a desired order. In combination with Oshinsky, this can sort one of the open blocks in the merged table in an ascending manner as both Tamura and Oshinsky use the Physical address as in the index in the table. As the first P2L map data is stored next to an index indicating a last index, and the second P2L map data is stored before an index indicating a last index, both first and second P2L map data are sorted in an ascending order).
As Oshinsky and Tamura are both in a similar field of endeavor of FLASH memory control, it would have been obvious to a person having ordinary skill in the art before the sorted table entries of Tamura. One of ordinary skill in the art would have been motivated to make this modification because sorting data makes subsequent searching faster, thus improving the operating speed and efficiency of the device. These benefits are taught by Sasaki (US 2003/0131194 A1) in [0020].

Independent claim 11 has substantially the same scope and limitations as claim 1 as it is the corresponding Method claim. Therefore, claim 11 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 2, the combination of Oshinsky and Tamura teaches The memory system of claim 1, wherein the controller further includes a P2L manager suitable for determining whether each of the plural pieces of merged P2L information is full of the P2L map data (Oshinsky Fig. 3 MEDIA MANAGEMENT LAYER 238; [0041] "The Flash Translation Layer (FTL) or Media Management Layer (MML) 238 may be integrated as part of the flash management that may handle errors and interfacing with the host"; [0041] "MML 238 also manages the process for mapping between logical addresses from the host and physical addresses on the memory die 108"; the MML acts as the P2L manager as it controls all mapping).



Regarding claim 3, the combination of Oshinsky and Tamura teaches The memory system of claim 2, wherein the P2L manager transmits, to the processor, when each of the plural pieces of merged P2L information is full of the P2L map data, a request to store the P2L map data included in each of the plural pieces of merged P2L information into the memory device (Oshinsky [0041] "MML 238 also manages the process for mapping between logical addresses from the host and physical addresses on the memory die 108"; [0062] "In step 622, in response to the first block becoming closed, controller 22 writes the physical to logical mapping structure to the non-volatile memory"; When an open block closes, the system triggers flushing of the mapping data to FLASH. While not positively reciting a request, as an action is triggered, a request is made).

Regarding claim 4, the combination of Oshinsky and Tamura teaches The memory system of claim 3, wherein the processor further controls, in response to the request of the P2L manager, the memory device to store therein the P2L map data included in each of the plural pieces of merged P2L information (Oshinsky [0041] "MML 238 also manages the process for mapping between logical addresses from the host and physical addresses on the memory die 108"; [0062] "In step 622, in response to the first block becoming closed, controller 22 writes the physical to logical mapping structure to the non-volatile memory"; When an open block closes, the system triggers flushing of the mapping data to FLASH. While not positively reciting a request, as an action is triggered, a request is made. In response to that request, the controller flushes the mapping data).

Dependent claim 13 has substantially the same scope and limitations as claim 4 as it is the corresponding Method claim. Therefore, claim 13 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 5, the combination of Oshinsky and Tamura teaches The memory system of claim 4, wherein the P2L manager initializes each of the plural pieces of merged P2L information (Oshinsky [0041] "MML 238 also manages the process for mapping between logical addresses from the host and physical addresses on the memory die 108"; [0057] "As discussed above, in one embodiment, the memory device will keep the P2L table(s) for open blocks in local volatile memory (e.g., RAM 106)"; [0024] "For the P2L table, the physical address is the index to the table"; As the index is the Physical address, when the table is first created in the volatile memory, the MML would initialize the entries to the known Physical address of the memory die 108. Further, as the P2L table is stored in volatile memory, the P2L table requires initialization upon startup as the data does not persist through power down).



Regarding claim 8, the combination of Oshinsky and Tamura teaches The memory system of claim 1, wherein the processor generates the P2L map data based on a logical address provided from an external source (Oshinsky Fig. 3 MEDIA MANAGEMENT LAYER 238; [0041] "The Flash Translation Layer (FTL) or Media Management Layer (MML) 238 may be integrated as part of the flash management that may handle errors and interfacing with the host"; [0041] "MML 238 also manages the process for mapping between logical addresses from the host and physical addresses on the memory die 108"; as noted by Oshinsky, the logical address come from the host, which is external to the memory system).

Dependent claim 17 has substantially the same scope and limitations as claim 8 as it is the corresponding Method claim. Therefore, claim 17 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 9, the combination of Oshinsky and Tamura teaches The memory system of claim 1, wherein the P2L buffer stores the P2L map data for the first and second open memory blocks merged into each of the plural pieces of merged P2L information (Oshinsky Fig. 3 RAM 106; [0057] "As discussed above, in one embodiment, the memory device will keep the P2L table(s) for open blocks in local volatile memory (e.g., RAM 106)"; As table is optionally plural, the normal mode would be for all open block data to be stored in a single table, therefore the data is merged).

Regarding claim 10, the combination of Oshinsky and Tamura teaches The memory system of claim 1, wherein the controller further includes a memory including the P2L buffer (Oshinsky Fig. 3 RAM 106).

Regarding claim 18, the combination of Oshinsky and Tamura teaches The operating method of claim 11, wherein the generating each of the plural pieces of merged P2L information includes generating each of the plural pieces of merged P2L information including the P2L map data for the first and second open memory blocks (Oshinsky Fig. 3 RAM 106; [0057] "As discussed above, in one embodiment, the memory device will keep the P2L table(s) for open blocks in local volatile memory (e.g., RAM 106)"; As table is optionally plural, the normal mode would be for all open block data to be stored in a single table, therefore the data is merged).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oshinsky and Tamura as applied to claims 1 and 11 above, and further in view of Yao et al (US 2012/0079167 A1) hereinafter referred to as Yao.

The memory system of claim 1, however, while Oshinsky teaches multiple types of FLASH memory, the combination of Oshinsky and Tamura does not explicitly teach wherein the first open memory block includes a single level cell (SLC) memory block and the second open memory block includes a multiple level cell (XLC) memory block.
Yao teaches wherein the first open memory block includes a single level cell (SLC) memory block and the second open memory block includes a multiple level cell (XLC) memory block (Yao [0055] "The address translation table storage unit 101 stores therein an address translation table 101A holding a mapping between logical addresses specified from the host device 150 and data recording positions in the memory system 1"; [0057] "When the valid data amount management unit 103 receives the notification of the update of the amount of valid data in each block from the address translation table 101A, the valid data amount management unit 103 calculates the total amount of valid data of the blocks included in the SLC block group and the MLC block group"; Yao teaches a system that uses a single mapping table (merged data) to control the memory system. The memory system is made up of both SLC and MLC data. In combination with Oshinsky, the buffered P2L tables of open blocks would therefore track memory locations in SLC and in MLC blocks).
As the combination of Oshinsky with Tamura and Yao are all in a similar field of endeavor of FLASH memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Oshinsky and Tamura with the SLC and MLC of Yao. One 

Dependent claim 15 has substantially the same scope and limitations as claim 6 as it is the corresponding Method claim. Therefore, claim 15 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 7, the combination of Oshinsky and Tamura teaches The memory system of claim 1, wherein the first open memory block includes a multiple level cell (XLC) memory block and the second open memory block includes a single level cell (SLC) memory block (Yao [0055] "The address translation table storage unit 101 stores therein an address translation table 101A holding a mapping between logical addresses specified from the host device 150 and data recording positions in the memory system 1"; [0057] "When the valid data amount management unit 103 receives the notification of the update of the amount of valid data in each block from the address translation table 101A, the valid data amount management unit 103 calculates the total amount of valid data of the blocks included in the SLC block group and the MLC block group"; Yao teaches a system that uses a single mapping table (merged data) to control the memory system. The memory system is made up of both SLC and MLC data. In combination with Oshinsky, the buffered P2L tables of open blocks would therefore track memory locations in SLC and in MLC blocks).

Dependent claim 16 has substantially the same scope and limitations as claim 7 as it is the corresponding Method claim. Therefore, claim 16 is rejected under 35 U.S.C. 103 for at least the same reasons as above.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132